Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 10, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1 and 3-14 are currently pending. Claims 1, 3-10 and 14 have been amended by Applicants’ amendment filed 05-10-2022. No claims have been added or canceled by Applicants’ amendment filed 05-10-2022. 

Applicant's election of Group I, claims 1-14, drawn to new combinatorial derivatives of antibiotics obtained by combinatorial synthesis; and the election of Species with traverse as follows: 
Species (A): Applicant has not provided a single specific structure having all relevant substitutions as requested in the Requirement for Election/Restriction, but has elected an aminoglycoside antibiotic as recited in claim 4 having the potential substations as recited in claim 14, indicating that the aminoglycoside antibiotic gentamicin has an 8-hydroxyl and methyl-amino groups available for modification (claim 1); 
Species (B): wherein the specific source molecule (A1) is an aminoglycoside antibiotic (claim 4); and
Species (C): wherein the modifier M2 is an acylating agent mono- or polycarboxylic acid anhydride, or carboxylic acid halide, and M3 is a halogenated hydrocarbon (claim 14), in the reply filed on September 13, 2021 was previously acknowledged.  

Claims 3 and 5-13 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 4 and 14 are under consideration to which the following grounds of rejection are applicable. 

Product-by-Process
Based upon Applicant’s response filed September 13, 2021 indicating that the claims are directed to a composition of matter prepared via a recited process, the instant claims are determined to be product-by-process claims (See; Applicant Remarks, filed 09-13-2021; pg. 6, fourth full paragraph). The structural elements of the composition comprising a mixture supramolecular of structures, wherein supramolecular structures are obtained by a combinatorial modification of an antibiotic having two or more functional groups available for covalent modification, according to the synthesis scheme m A1 + k M2 + k M3 → m B. The burden is placed upon the Applicants to establish a patentable distinction between the claimed and referenced products. Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate provisional non-statutory double patenting rejections over Patent Application Nos. 16/771,980 filed on April 11, 2022 is acknowledged.

Priority
The present application filed November 5, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/RU2017/000424, filed June 16, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 10, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 1, 4 and 14 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over copending US Patent Application No. 16/772,980 due to Applicant’s 
filing of a terminal disclaimer, filed 04-11-2022. 


Maintained Objections/Rejections
	Claim Interpretation: the term “combinatorial modification” is interpreted to refer to any method of modification including any reaction, reaction scheme, one or more sequence of steps, etc. regarding all and/or any portion of the antibiotic molecule.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1,4 and 14 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “combinatorial modification” in line 2 because the term does not recite a particular method of modification to obtain the composition, such that it is unclear what modifications and/or reactions are encompassed by the term “combinatorial modification”; and whether any modification, any number or sequence of steps, any reagents, any solvents, etc. qualifies as a “combinatorial modification”; whether a particular set of modifying reagents and/or a specific one or more sequence of steps is a “combinatorial modification” of the antibiotic; it is unclear whether the “combinatorial modifications” involve the two or more functional groups recited in line 3; whether the term refers to degradation, hydrolysis, hybridization, etc.; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “available for covalent modification” in line 3 because it is unclear what functional group structures are encompassed by the term “available for covalent modification” and what it means for a functional group to be “available” for covalent modification; such that it is unclear whether the term refers to all structures; whether the term refers to some functional groups such as hydrogens, carboxylic acid groups, amine groups, oxazole groups, phenyl groups, benzyl groups, etc.; whether the term refers to functional groups having a protecting group; whether the term refers to side-chains, rings, structures and/or functional groups that can be modified, reduced, reacted, fragmented, heated, etc. to become “available for covalent modification”; and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
[AltContent: arrow]Claim 1 is indefinite for the recitation of the term “according to a synthesis scheme m A1 + k M2 + k M3             m B” in lines 4-5 because it is unclear whether the term applies to the combinatorial modification, or whether the term refers to the two or more functional groups and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term ”m is a maximum number of different modified derivatives B and, and a number of moles of antibiotic A1” in lines 10-11 because multiple definitions for “m” renders the scheme of line 5 and the equation of line 16, completely unclear and indefinite, such that it is unclear how “m” can be “a maximum number of different modified derivatives B”, multiplied by A1 as recited in the scheme in line 5; how “m” can refer to “a number of moles of antibiotic A1”, multiplied by the number of modified derivatives B in the scheme of line 5; as well as, “m” being a number of moles of antibiotic A1 and/or the maximum number of different modified derivatives B, both of which = 4 x (3 x 2n-2 - 1) in the equation of line 16 and, thus, the metes and bounds of the claim cannot be determined.
Claims 4 and 14 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 4 and 14 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including a mixture of supramolecular structures obtained by a combinatorial modification of an antibiotic having two or more functional groups available for covalent modification; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of an general computer to carry out generic computer functions. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1, 4 and 14 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a composition comprising a combinatorial mixture of supramolecular structures.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a composition of matter, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 4 and 14 are drawn to a composition comprising a mixture of supramolecular structures obtained by a combinatorial modification of an antibiotic according to the synthesis scheme m A1 + k M2 + k M3 → m B, wherein A1 is a polyfunctional antibiotic; M2 and M3 are a first and second covalent modifier; B is a modified derivative; m is the maximum number of different modified derivatives B in the resulting combinatorial mixture, and a number of moles of polyfunctional antibiotic A1, wherein k is a number of moles of each M2 and M3 that is selected so as to obtain the maximum number m of different modified derivatives B, calculated according to k = n x (2n-1) and m = 4 x (3 x 2n-2 – 1), such that the mixture of supramolecular structures encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form including mixtures of supramolecular structures; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of an general computer to carry out generic computer functions. The claims recite combinatorial derivatives of supramolecular structures obtained by combinatorial synthesis of a polyfunctional antibiotic with two covalent modifiers, such that the claims are broadly directed to naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form than what occurs in nature. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to a judicial exception in the form of naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including derivatives of antibiotics based on supramolecular structures, and to an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of an general computer to carry out generic computer functions. Claim 1 recites: “mixture of supramolecular structures obtained by a combinatorial modification of an antibiotic according to the synthesis scheme m A1 + k M2 + k M3 = m B” in lines 1-4; “wherein A1 is the antibiotic; M2 and M3 are a first and second covalent modifier; B is a modified derivative; and m is the maximum number of different modified derivatives B in the resulting combinatorial mixture, and a number of moles of polyfunctional antibiotic A1” in lines 6-12; “k is a number of moles of each M2 and M3 that is selected so as to obtain the maximum number m of different modified derivatives B, calculated according to k = n x (2n-1) and m = 4 x (3 x 2n-2 – 1)” in lines 14-17; and “n is the number of functional groups of A1 that are available for modification by M2 and/or M3” in lines 18-19, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of 4 and 14 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 4 recites wherein the source molecule (A1) is an aminoglycoside antibiotic”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (See; MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (See; MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to mixtures of supramolecular structures are covered. For instance, the claims are recited without any specificity as to the identity of the composition (e.g., treatments for cancer or Alzheimer’s’ disease; vaccines; topical anesthetics, a kit, an assay, etc.); the mixture of the supramolecular structures (e.g., mixtures of fragments, enantiomers, diastereomers, a mixture of solutions, wells of a well-plate, etc.); the number of supramolecular structures; the combinatorial modifications; the specific method of synthesis (e.g., one-pot organic synthesis, in silico, on paper, a specific synthesis scheme, etc.); the structure or identity of the antibiotic; the number and identity of functional groups available for modification; the two or more covalent modifiers; the number of synthetic iterations; the maximum variety of modified derivatives B; and/or the purpose of the formulas k = n x (2n -1)” and “m = 4 x (3 x 2n-2 -1)” in the synthesis.
The claims amount to nothing more than encompassing unidentified and undefined combinatorial derivative compounds comprising completely unknown structures, wherein naturally occurring mixtures of supramolecular structures of an antibiotic, including in silico combinatorial chemical synthesis reactions; sequential chemical synthesis reactions; degradation reactions; hydrolysis; photolysis; stereoisomeric mixtures, etc. are well known, purely conventional or routine in the art. For example, pharmaceutical compositions comprising: at least one the -lactam antibiotic comprising, without limitation, cefalothine, cefaloridine, cefazolin, cefapirin, cefaloglycin, cefalexin, cefadroxil, cefaclor, cefamandole, cefsulodine, cefoperazone, cefuroxime, cefotaxime, ceftizoxime, cefimenoxime, ceftriaxone, cefuzonam, cefixime, ceftazidime, ceftibuten, cefodizime, cephalosporin, cefpirome, cefepime, cefclidin, cefoxitin, cefimetazol, cefbuperazone, cefotetan, latamoxef, flomoxef, loracarbef, cefaloridine, latamoxef, cefiminox, cefpiramide, cefonicid, ceforanide, cefacetrile, cefathiamidine, pheneticillin, propicillin, azidocillin, trityl penicillin, methicillin, nafcillin, oxacillin, cloxacillin, dicloxacillin, flucloxacillin, mecillinam, adicillin, amplicillin, amoxicillin, ticarcillin, carbenicillin, sulbenicillin, hetacillin, apalcillin, mezlocillin, temocillin, formidacillin, aspoxicillin, lenampicillin, azlocillin, piperacillin, pivampicillin, furbenicillin, phenoxymethy, penicillin, apalcillin, nafcillin, metampicillin, or a pharmaceutically acceptable salt or hydrate thereof; at least one aminoglycoside antibiotic comprising, without limitation, streptomycin, dibekacin, kanamycin, tobramycin, amikacin, arbekacin, gentamicin, Sagamicin, isopamicin, sisomicin, netilmicin, neomycin, paromoycin, etimicin, astromicin, ribostamycin, micronomicin, spectinomycin, or a pharmaceutically acceptable salt or hydrate thereof and: (a) at least one ion chelating agent used for inhibiting particulate formation, or (b) at least one buffer, or (c) at least one ion chelating agents and at least one buffer simultaneously, wherein the composition is for use in controlling microbial infection can be formulated into a solution, or combined with at least one beta-lactam antibiotic, or combined with at least one of the beta-lactam antibiotic and at least one beta-lactamase inhibitor into a solution in a container (interpreted as a composition comprising a combinatorial mixture of supramolecular structures were known in the art as evidenced by Zhang (US20090156517; Abstract; paragraphs [0016]; and [0021]); that aminoglycoside derivative compounds having Structure (I) having antibacterial activity as stereoisomers, pharmaceutically acceptable salts and prodrugs thereof, and the use of such compounds in the treatment of bacterial infections, such that Structure (I) includes N-R1(R2), Z1, Z2, Q1, Q2 and OR3, which further comprises hydrogens, alkyl groups, carbocyclic rings, heterocyclic rings, halogens, hydroxyl groups, and amino groups as represented by R4-R13 were known in the art as evidenced by Aggen et al. (US201202283208; Abstract; and paragraphs [0020]-[0051]); wherein it is known that gentamicin is a highly effective antibiotic active against both gram-positive and gram-negative microorganisms, such that three distinct chemical components (interpreted as a mixture) have been separated and identified as gentamicin C1, C2 or C1a, wherein novel derivatives which demonstrate superior activity are those that (a) contain the functional groups of Table I in place of the C-2 hydroxyl group of the garosamine sugar, or (b) contain functional groups in place of the C-5’ hydroxyl group of the SB sugar as listed in Table II; as well as, a 2,5’-disubstituted carbamoyl gentamicin was known in the art as evidenced by Beattie et al. (US3828021; col 1, lines 24-30; col 2, lines 30-62); where broad spectrum antibacterial agents including 2’-hydroxy-2’-desamino derivatives of gentamicins C, C1a, C2, C2a, C2b, sisomicin, verdamicin, tobramycin; antibiotics G-52; 66-40B; 66-40D; JI-20B; 3’,4’-dideoxykanamycin B, antibiotics Mu-1 and Mu 4 and 1-N-alkyl and 1-N-(-amino--hydroxalkanoyl) derivatives, wherein 2’-oximino-N-protected-4,6-di-O-aminoglycosyl)-1,3-diaminocyclitol intermediate is isolated as a mixture of syn- and anti-isomers were known in the art as evidenced by Daniels et al. (US4212859A; col 1, lines 26-33 and 45-46; and col 8, lines 53-55); where novel aminoglycoside analogs derived from the parent molecule of kanamycin A having formula I including novel aminoglycoside analogs having improved antimicrobial and anti-fungicidal properties were known in the art as evidenced by Chang et al. (US8865665; col 2, lines 25-59); and where it is known that a pharmacophore model of can be used to identify compounds and drugs with good pharmacokinetic properties and antibacterial activity against Streptococcus pnemoniae including antibacterial compounds that are inhibitors of the enzyme glutamate racemase, wherein the invention can be extended with other known drug screening or optimizing methods including high-throughput screening, combinatorial chemistry, scaffold prioritization and docking as evidenced by Mahfouz et al. (WO2010045510; paragraphs [0002]; and [0010]). Thus, derivatives of antibiotic compounds having two or more groups available for covalent modification were well known, purely conventional, or routine in the art. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 4 and 14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 4 encompasses the invention according to claim 1, wherein the source molecule (A1) is an aminoglycoside antibiotic, but it does not add anything that makes the natural phenomenon in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1, 4 and 14 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the composition of claim 1 is obtained by treating a polyfunctional antibiotic with a first and second covalent modifier, such that the polyfunctional antibiotic is chemically altered and then permitted to form associative supramolecular structures, such that chemical modification results in substantive, quantifiable changes to the substance and, thus, do not correspond to naturally occurring substances (Applicant Remarks, pg. 15, last partial paragraph; and claim 16, first full paragraph); (b) the Office asserts that chemical modification will have no effect on the biological activity of the modified substance, such that biological activity cannot be predicted (Applicant Remarks, pg. 16, second full paragraph); (c) the combinatorial supramolecular structures of the present claims possess biological activity that is not exhibited by the initial antibiotics, such as described in Example 4 and Table 1 (Applicant Remarks, pg. 16, last full paragraph; and last partial paragraph; pg. 17, first partial paragraph); and (d) the combinatorial supramolecular structures are novel and exhibit unexpected and therapeutic properties (Applicant Remarks, pg. 17, first full paragraph).
Regarding (a) and (b), Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113. Additionally, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, MPEP 2114 and 2115 indicated that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (italics added). Id. Thus, any mixture of supramolecular structures that meet the limitations of instant claim 1, will possess the same activity that would be asserted by Applicant. Applicant’s assertion that a polyfunctional antibiotic is chemically altered and then permitted to form associative supramolecular structures, such that chemical modification results in substantive, quantifiable changes to the substance and, thus, the structures do not correspond to naturally occurring substances, is not found persuasive. As an initial matter, there is no indication as to the mixtures of supramolecular structures that are encompassed by the claims because no specific A1, M2, M3, B, m, k and/or n are recited, including no specific antibiotic, antibiotic functional groups, antibiotic positions covalently modified, the particular modifications, specific modifiers, concentrations of reactants, etc. Thus, consistent with the limitations as recited in the instant claims; as well as, MPEP 2114(II); MPEP 2115; and MPEP 2112.01(II), activity (or inactivity) of an undefined mixture of supramolecular structures is not germane to the issue of patentability. As provided in the rejection of record, the claims are drawn to mixture of supramolecular structures, such that the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form from naturally occurring mixtures of supramolecular structures. Because patentability of a product does not depend on its method of production, naturally occurring and/or non-naturally occurring mixtures of supramolecular structures can clearly encompass synthetically produced mixtures of supramolecular structures; synthetically modified antibiotics; and naturally occurring and/or non-naturally occurring antibiotics that are naturally modified within the body of a subject. For example, natural or synthetic antibiotics can be administered to a subject in an acceptable pharmaceutical form; they can be ingested from food, drink, and/or plant material; they can be taken as a dietary supplement, etc., wherein such antibiotics can undergo any number of natural modification reactions such as anabolic synthesis, epimerization, acylation, dehydration, hydrolysis, condensation, etc. Again, broadly recited instant claim 1 does not recite any specific mixtures of supramolecular structures, such that instant claim 1 clearly encompasses naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form from naturally occurring mixtures of supramolecular structures. Thus, the claims remain rejected for the reasons of record.
	Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that limitations from the Specification are not read into the claims (e.g., derivatives of antibiotic compounds of Example 4 and/or Table 1); and that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (e.g., potential antimicrobial activity or potential antifungal activity). Applicant’s assertion that the combinatorial supramolecular structures of the present claims possess biological activity that is not exhibited by the initial antibiotics, such as described in Example 4 and Table 1, is not germane to the issue of patentability. As previously discussed, limitations from the Specification are not read into the claims. Moreover, the claims are directed to a composition comprising a mixture of supramolecular structures, such that the instant claims are not directed to a method of making the supramolecular structures and/or a method of using the mixture of supramolecular structures. Thus, whether a mixture of supramolecular structures possess activity is not germane to the issue of patentability with regard to the composition as recited in instant claim 1.
	Regarding (d), please the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the combinatorial supramolecular structures are novel and exhibit unexpected and therapeutic properties, is not found persuasive. As noted supra, instant claim 1 does not recite any particular composition, any particular mixture of supramolecular structures, any specific antibiotic, any type or number of modifications, any specific unexpected or therapeutic properties and/or any structure/activity relationships. Moreover, as discussed supra, and supported by MPEP 2112.01(II), any mixture of supramolecular structures that fall within the broad limitations recited in instant claim 1 will have the same properties as the mixtures of supramolecular structures of the instant invention, including the unidentified “unexpected and therapeutic properties”. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 102
(1)	 The rejection of claims 1, 4 and 14 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aggen et al. (US Patent Application Publication No. 20120283208, published November 8, 2012).
Regarding claims 1, 4 and 14, Aggen et al. teach novel aminoglycoside compounds, and methods for their preparation and use as therapeutic or prophylactic agents, including aminoglycoside compounds having antibacterial activity as stereoisomers, pharmaceutically acceptable salts and prodrugs thereof, and the use of such compounds in the treatment of bacterial infections (interpreted as used in creating pharmaceutical compositions; and aminoglycoside derivatives, claim 1) (paragraphs [0004]; and [0020]). Aggen et al. teach Structure (I), shown below:

    PNG
    media_image1.png
    402
    412
    media_image1.png
    Greyscale

Structure (I)
wherein N-R1(R2), Z1, Z2, Q1, Q2 and OR3 of Structure (I), wherein Structure (I) further comprises additional groups such as hydrogens, alkyl groups, carbocyclic rings, heterocyclic rings, halogens, 
hydroxyl groups, and amino groups as represented by R4-R13 are interpreted as two or more groups available for covalent modification in a reaction such as a reaction with M2 and M3 including an acylating agent, and an alkylating agent (interpreted as different derivatives; mixture of supramolecular structures (B); two or more groups available for covalent modification in a reaction; and a polyfunctional antibiotic (A1); fitting the formulas of claims 1 and 2; an aminoglycoside antibiotic; and M2 is acylating agent, and M3 is an alkylating agent, claims 1, 2, 4 and 14) (paragraphs [0021]-[0052]). Aggen et al. teach that particular features, structures, or characteristics can be combined in any suitable manner in one or more embodiments (interpreted as a polyfunctional antibiotic, claim 1) (paragraph [0057], lines 8-10). Aggen et al. teach that groups can be selectively incorporated into aminoglycosides of the invention as precursors such as, for example, an amino group can be placed into a compound of the invention as an azido groups that can be chemically converted to the amino groups at a desired point in the synthesis (interpreted as a polyfunctional antibiotic; and comprising groups available for covalent modification as recited in instant claim 14, claims 1 and 14) (paragraph [0084], lines 13-18). Aggen et al. teach that the invention contemplates various stereoisomers and mixtures thereof and includes “enantiomers”, which refers to two stereoisomers whose molecules are non-superimposable mirror images of one another (interpreted as a combinatorial mixture of supramolecular structures, claim 1) (paragraph [0107]). Aggen et al. teach that compounds of Structure (I) can have any specific substituent set forth for Q1, Q2, R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, R12, Z1 and Z2 groups in the compounds of Structure (I) can be independently combined with other embodiments and/or substituents of the compounds of Structure (I) to form embodiments of the invention (interpreted as combinatorial synthesis of a polyfunctional antibiotic from one source molecule; and derivatives of antibiotics, claim 1) (paragraph [0169]). Aggen et al. teach that an aminoglycoside derivative in methanol is treated with aldehyde, silica supported cyanoborohydride, and the reaction mixture heated by microwave (interpreted as a combinatorial mixture of supramolecular structures, claim 1) (paragraph [0204], lines 1-5). Aggen et al. teach that that the aminoglycoside in ethanol is treated with hydrazine and the reaction mixture is heated (interpreted as forming a combinatorial mixture of supramolecular structures, claim 1) (paragraph [0212]). Aggen et al. teach that compounds of the invention, or their pharmaceutically acceptable salts can give rise to enantiomers, disasteriomers, and other sterioisomeric fauns that can be defined (interpreted as a combinatorial mixture of supramolecular structures) (paragraph [0106], lines 1-4).
Aggen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Aggen does not teach the claimed composition that comprises “a mixture of supramolecular structures obtained by combinatorial modification of an antibiotic” as recited in instant claim 1, such that Aggen discloses only single molecules (Applicant Remarks, pg. 19, first through third full paragraphs); and (b) Applicant asserts that Aggen describes only distinct molecule derived from an aminoglycoside, and fails to describe any combinatorial mixture of derivatives of an antibiotic that are permitted to form such a supramolecular structure (Applicant Remarks, pg. 15, third full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that:
the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See; In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). (See also MPEP §2113). 

The Examiner wishes to highlight Applicant’s statement that supramolecular structures are naturally dynamic and naturally combinatorial; and that combinatorial supramolecular assemblies, and their preparation, are well known in the art (See; Applicant Remarks, pg. 18, last partial paragraph; and pg. 19, first partial paragraph; and first full paragraph). As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Aggen does not teach the claimed composition that comprises “a mixture of supramolecular structures obtained by combinatorial modification of an antibiotic” as recited in instant claim 1, such that Aggen discloses only single molecules, is not found persuasive. It is noted that instant claim 1 recites:
“a composition, comprising a mixture of supramolecular structures obtained by a combinatorial modification of an antibiotic having two or more functional groups available for covalent modification” in lines 1-3.

Thus, instant claim 1 does not recite any particular mixture of supramolecular structures, antibiotic, sites of modification, modifiers and/or indicate whether the functional groups available for covalent modification are actually the sites that are modified. Aggen et al. teach: 
novel aminoglycoside compounds, and methods for their preparation and use as therapeutic or prophylactic agents, including aminoglycoside compounds having antibacterial activity as stereoisomers, pharmaceutically acceptable salts and prodrugs thereof, and the use of such compounds in the treatment of bacterial infections (interpreted as a composition, and a modified antibiotic); 

that features, structures, or characteristics can be combined in any suitable way including that Structure (I) can be independently combined with other embodiments and/or substituents of the compounds of Structure (I) to form embodiments of the invention (interpreted as a mixture of supramolecular structures); 

an aminoglycoside derivative in methanol is treated with aldehyde, silica supported cyanoborohydride, and the reaction mixture heated; and that the aminoglycoside in ethanol is treated with hydrazine and the reaction mixture is heated (interpreted as a mixture of supramolecular structures, and a modified antibiotic); 

that to the aminoglycoside derivative in methanol was added the epoxide, LiClO4, and the reaction mixture heated, the solvent was removed, and the residue dissolved in EtOAc (interpreted as a mixture of supramolecular structures, and a modified antibiotic); and 

the invention contemplates various stereoisomers and mixtures thereof; and that compounds of the invention can give rise to enantiomers, disasteriomers, and other sterioisomeric fauns that can be defined; as well as, stereoisomers, enantiomers and mixtures thereof (interpreted as a mixture of supramolecular structures).

Thus, Aggen et al. teach all of the limitations of the claims.


(2)	 The rejection of claims 1, 4 and 14 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang et al. (US Patent No. 8865665, published October 21, 2014).
Regarding claims 1, 4 and 14, Chang et al. teach novel aminoglycoside analogs having certain substituents at the 6 position of ring III which exhibit improved antifungal activity but possess minimal antibacterial properties, wherein the compounds of the present invention are analogs of kanamycin A (interpreted as a polyfunctional antibiotic), such that the compounds of the present invention are useful in treating or preventing fungal disease (interpreted as antibiotics based on supramolecular structures; compositions; and aminoglycoside antibiotic, claims 1 and 4) (Abstract). Chang et al. teach that the novel aminoglycoside analog compounds comprise Chemical Formula (I), as shown below:

    PNG
    media_image2.png
    267
    390
    media_image2.png
    Greyscale

Chemical Formula (I)
wherein X is member of Chemical Formula (I), wherein X is a member selected from the group consisting of O, S, and NR2; R1 is a member selected from the group consisting of R3 (alkyl), R3O(CO), R3S(O)2, R4S(O)2, alkylsulfonyl, alkylsulfinyl, R3P(O)2, alkylphophonyl, phenylsulfonyl, R3C(O) (alkanoyl), and phenyl, wherein the aminoglycoside analog compounds of Formula (I) have improved antimicrobial and antifungicidal properties (interpreted as two or more groups available for covalent modification by M2 and M3; where the number of different molecules can be calculated; and an acylating agent and alkylating agent, claims 1, 4 and 14) (col 2, lines 25-59). Chang et al. teach that the term “admixed” describes a chemical or compound in a mixture or combination with other chemicals or compounds (interpreted as combinatorial, claim 1) (col 4, lines 52-54). Chang et al. teach Formula 2, tetra-boc protected Kanamycin (B4K), wherein a solution of B4K and octanesulfonyl chloride in anhydrous pyridine was warmed and stirred overnight to provide a crude product, wherein the crude product treated with a solution of TFA/DCM and the solvents removed (interpreting the crude product, and the product of TFA/DCM treatment as comprising a combinatorial mixture of supramolecular structures including various boc-protected and deprotected structures, claim 1) (col 8, lines 17-43; and Formula 2)
Chang et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that Chang describes single molecular, and not supramolecular structures (Applicant Remarks, pg. 21, second full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiners’ response to Applicant’s argument. Applicant’s assertion that Chang et al. describes a single molecular, and not supramolecular structure, is not found persuasive. Chang et al. teach:
formula 2, tetra-boc protected Kanamycin (B4K), wherein a solution of B4K and octanesulfonyl chloride in anhydrous pyridine was warmed and stirred overnight to provide a crude product, wherein the crude product treated with a solution of TFA/DCM and the solvents removed (interpreting the crude product, and the product of TFA/DCM treatment as comprising a mixture of supramolecular structures including various boc-protected structures, deprotected structures, and sulfonyl structures; and a modified antibiotic); and

Chemical Formula (I), wherein X is a member selected from the group consisting of O, S, and NR2; R1 is a member selected from the group consisting of R3 (alkyl), R3O(CO), R3S(O)2, R4S(O)2, alkylsulfonyl, alkylsulfinyl, R3P(O)2, alkylphophonyl, phenylsulfonyl, R3C(O) (alkanoyl), and phenyl, wherein the aminoglycoside analog compounds of Formula (I) have improved antimicrobial and antifungicidal properties (interpreted as comprising a mixture of supramolecular structures).

Thus, Chang et al. teach all of the limitations of the claims.



(3)	 The rejection of claims 1, 4 and 14 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Zhang et al. (US Patent No. 20090156517, published June 18, 2009) as evidenced by Krause et al. (Cold Spring Harbor Perspective Medicine, 2016, 6, 1-18); and Nieuwenhuis (US Patent No. 5442058, issued August 15, 1995); and Vaske et al. (US Patent No. 8946408, issued February 3, 2015); and Mangion et al. (US Patent Application Publication No. 20130274475, published October 17, 2013).
Regarding claims 1, 4 and 14, Zhang teaches a pharmaceutical composition comprising: at least one aminoglycoside antibiotic and: (a) at least one ion chelating agent used for inhibiting particulate formation, or (b) at least one buffer, or (c) at least one ion chelating agents and at least one buffer simultaneously, wherein the composition is for use in controlling microbial infection can be formulated into a solution, or combined with at least one beta-lactam antibiotic, or combined with at least one of the beta-lactam antibiotic and at least one beta-lactamase inhibitor into a solution in a container (interpreted as a composition comprising a combinatorial mixture of supramolecular structures; polyfunctional antibiotic; an aminoglycoside antibiotic; and modified by a covalent modifier, claims 1, 4 and 14) (Abstract), wherein substituted -lactamase inhibitors can be synthesized for the treatment of bacterial infections in combination with -lactam antibiotics including imipenem, piperacillin or ceftazidime including haloalkyl groups as evidenced by Mangion et al. (Abstract; and paragraph [0202]). Zhang teaches that the at least one the aminoglycoside antibiotic is, without limitation, streptomycin, dibekacin, kanamycin, tobramycin, amikacin, arbekacin, gentamicin, Sagamicin, isopamicin, sisomicin, netilmicin, neomycin, paromoycin, etimicin, astromicin, ribostamycin, micronomicin, spectinomycin, or a pharmaceutically acceptable salt or hydrate thereof (interpreted as a mixture of supramolecular structures; and polyfunctional antibiotic, wherein each antibiotic has previously been synthesized through reaction with covalent modifiers within an organism, in silico, and/or through organic synthesis, claims 1 and 4) (paragraph [0016]); wherein it is known that aminoglycosides are natural and semisynthetic antibiotics derived from actinomycetes including aminoglycoside acetyltransferases, wherein enzymes acetylate amino groups found at various positions on the aminoglycoside scaffold as evidenced by Krause et al. (Abstract; and pg. 5, last partial paragraph); and wherein it was known that the production of 1-(S)-sulfoxide from penicillin or cephalosporin by oxidizing the penicillin or cephalosporin with an oxidizing agent and adding a sufficient amount of an acid anhydride as evidenced by Nieuwenhuis (Abstract). Zhang teaches that the ion-chelating agent, which inhibits aggregate particle formation, is ethylene-diamine tetraacetic acid (EDTA), diethylenetriaminepentaacetic acid (DTPA), hydroxyethylethylene-diaminetriacetic acid (HEDTA), or a pharmaceutically acceptable salt thereof (interpreted as a modifiers including acylating agents and alkylating agents, claims 1 and 14) (paragraph [0017]). Zhang teaches that the buffer system is, without limitation, is citric acid/citrate system or any other organic poly-acid buffer system, phosphoric acid/phosphate system or any other inorganic acid buffer system, acetic acid/acetate system or any other organic monoacid system, arginine system or any other amino acid system, tris/HCl system, or any other pharmaceutically acceptable buffer system (interpreted as a modifiers including acylating agents and alkylating agents, claims 1 and 14) (paragraph [0018]). Zhang teaches that the at least one the -lactam antibiotic is, without limitation, cefalothine, cefaloridine, cefazolin, cefapirin, cefaloglycin, cefalexin, cefadroxil, cefaclor, cefamandole, cefsulodine, cefoperazone, cefuroxime, cefotaxime, ceftizoxime, cefimenoxime, ceftriaxone, cefuzonam, cefixime, ceftazidime, ceftibuten, cefodizime, cephalosporin, cefpirome, cefepime, cefclidin, cefoxitin, cefimetazol, cefbuperazone, cefotetan, latamoxef, flomoxef, loracarbef, cefaloridine, latamoxef, cefiminox, cefpiramide, cefonicid, ceforanide, cefacetrile, cefathiamidine, pheneticillin, propicillin, azidocillin, trityl penicillin, methicillin, nafcillin, oxacillin, cloxacillin, dicloxacillin, flucloxacillin, mecillinam, adicillin, amplicillin, amoxicillin, ticarcillin, carbenicillin, sulbenicillin, hetacillin, apalcillin, mezlocillin, temocillin, formidacillin, aspoxicillin, lenampicillin, azlocillin, piperacillin, pivampicillin, furbenicillin, phenoxymethy, penicillin, apalcillin, nafcillin, metampicillin, or a pharmaceutically acceptable salt or hydrate thereof (interpreted as a mixture of supramolecular structures; and polyfunctional antibiotic, wherein each antibiotic has previously been synthesized through reaction with covalent modifiers within an organism, in silico, and/or through organic synthesis, claims 1 and 4) (paragraph [0021], wherein -lactams can be synthesized by decomposition of -diazo--ketoamides including derivatives comprising alkylamino groups as evidenced by Vaske et al. (Abstract; col 8, lines 46-47 and 60-63). Zhang teaches that the -lactamase inhibitor is, without limitation, clavulanic acid, Sulbactam, Sulbactam Sodium, tazobactam, or a pharmaceutically acceptable salt or hydrate thereof (interpreted as a mixture of supramolecular structures; and polyfunctional antibiotic, wherein each -lactamase inhibitor has previously been synthesized through reaction with covalent modifiers within an organism, in silico, and/or through organic synthesis, claim 1) (paragraph [0022]).
Zhang meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) rejections under 35 USC 102 typically employ only one reference, while the Office Action is citing five references to support an anticipation rejection (Applicant Remarks, pg. 22, third full paragraph); and (b) Zhang fails to disclose any combinatorial reaction whatsoever; and the Office fails to identify a combinatorial-type reaction designed to produce a mixture of combinatorial products (pg. 22, last partial paragraph; and pg. 23, first partial paragraph). 
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. As indicated in MPEP 2124, in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). See also Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017). Applicant’s assertion that rejections under 35 USC 102 typically employ only one references, while the Office Action is citing five references to support an anticipation rejection, is not found persuasive. The Examiner notes that only a single primary prior art reference is cited against the instant claims, but that the rejection includes four (4) evidentiary references including references cited to show universal facts including the characteristics and properties of a material or a scientific truism.
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments; as well as, MPEP §2113. Applicant’s assertion that Zhang fails to disclose any combinatorial reaction whatsoever; and the Office fails to identify a combinatorial-type reaction designed to produce a mixture of combinatorial products, is not found persuasive. As an initial matter, in the instant Arguments and Remarks, Applicant states that supramolecular structures are naturally dynamic and naturally combinatorial (See; Applicant Remarks, pg. 18, last partial paragraph; and pg. 19, first partial paragraph; and first full paragraph). Thus, the mixtures of supramolecular structures taught by Zhang et al. are, at the very least, inherently combinatorial. Once again, Applicant is reminded that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See; In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, Zhang is not required to recite a combinatorial reaction, only structures encompassed by the claim language. To that end, Zhang teaches:
a pharmaceutical composition comprising: at least one aminoglycoside antibiotic and (a) at least one ion chelating agent used for inhibiting particulate formation, or (b) at least one buffer, or (c) at least one ion chelating agents and at least one buffer simultaneously, wherein the composition is for use in controlling microbial infection can be formulated into a solution, or combined with at least one beta-lactam antibiotic, or combined with at least one of the beta-lactam antibiotic and at least one beta-lactamase inhibitor into a solution in a container (interpreting two or more aminoglycoside antibiotics as a mixture of supra-molecular structures; and interpreting one or more aminoglycoside antibiotics combined with one or more beta-lactam antibiotics and/or at least one beta-lactamase inhibitor as a composition comprising a combinatorial mixture of supramolecular structures; and an antibiotic). 

Thus, Zhang et al. teach all of the limitations of the claims, such that the claims remain rejected for the reasons of record.

New Objections/Rejections
Markush Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites the term “wherein the covalent modifier M2 is an acylating agent that is a monocarboxylic acid anhydride...or a carboxylic acid halide”, such that claim 14 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the covalent modifier M2 is an acylating agent selected from the group consisting of a monocarboxylic acid anhydride...and an carboxylic acid halide”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1, 4 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1 and 5-27 of copending US Patent Application No. 16/954,854; 
	(ii)	Claims 1-9 of copending US Patent Application No. 16/771,467; and
	(iii)	Claims 1 and 18-20 of copending US Patent Application 16/995,896.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/771,762 and the claims of the copending US Patent Applications are directed to a composition comprising a mixture of supramolecular structures.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 1, 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
(i)	Claims 1-3 of US Patent No. 11191767; and
(ii)	Claims 1-30 of US Patent No. 11160878.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/771,762; and US Patent Nos. 11191767 and 11160878 encompass a composition comprising a mixture of supramolecular structures.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(4)	 Claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Park et al. (Journal of the American Chemical Society, 1996, 118, 10150-10155).
Regarding claims 1, 4 and 14, Park et al. teach the rapid combinatorial synthesis of aminoglycoside antibiotic mimetics (interpreted as a mixture of supramolecular structures; an antibiotic comprising two or more functional groups available for covalent modification; and a combinatorial modification, claim 1) (Title). Park et al. teach a library of neomycin B mimetics has been prepared rapidly without chromatography using a neamine-derived aldehyde, tert-butyl isocyanide or isocyanoacetic acid methyl ester, a glycine-conjugated polyethylene glycol (PEG) methyl ether, and various Cbz-N-protected amino acids as substrates in a Ugi-type one-pot reaction including a simultaneous base-catalyzed hydrolysis and de-O-acetylation followed by hydrogenation provided an easy access to a library of neomycin B mimetics, which are screened for binding to the Rev responsive element of HIV mRNA (RRE), wherein several products were found to be more active than neamine with the IC50 values in the micromolar range (interpreted as a mixture of supramolecular structures obtained by combinatorial modification of an antibiotic; two sites available for modification; and aminoglycoside antibiotic, claims 1 and 4) (Abstract). Park et al. teach that blocking the highly specific protein-RNA interaction by a small molecule such as an aminoglycoside is an attractive strategy for the inhibition of HIV, wherein among many aminoglycosides that have been examined, neomycin B (1) is by far the most effective inhibitor (IC50 = 0.1 to 1 mM) (pg. 10150, col 1; first full paragraph). Park et al. teach that in a representative synthesis of a neomycin B mimetic library, refluxing neomycin B in acidic methanol gave neamine 2 and neobiosamine 3 in the hydrochloride forms, such that upon evaporation, neamine 2 crystallized out while neobiosamine 3 remained in solution (interpreted as a mixture of supramolecular structures; combinatorial modification; two sites available for modification; and an aminoglycoside antibiotic, claims 1 and 4) (pg. 10150, col 2, last partial paragraph; and pg. 10151, col 1; first partial paragraph, lines 1-6). Park et al. teach that the amino groups of neamine were then protected with benzyloxycarbonyl (Cbz) group to give 4, wherein acetylation of 4 was performed in a 1:9 mixture of DMF and pyridine to give a single product with only the 5-OH group free (5) with regioselective acetylation, wherein the reaction conditions as illustrated in Figure 3 include treatment with: (i) CbzCl; (ii) Ac2O; (iii) allyl bromide; and O3 (interpreted as a mixture of supramolecular structures; combinatorial modification; an aminoglycoside antibiotic; M2 is CbzCl as a carboxylic acid halide; M3 is allyl bromide as an acetylating agent that is a halogenated hydrocarbon, claims 1, 4 and 14) (pg. 10151, col 1; first partial paragraph, lines 6-10; and Figure 3). Park et al. teach two isocyanides were used in the two sets of the MCC; tert-butyl isocyanide 9 and isocyanoacetic acid methyl ester 10, the latter was prepared by N-formylation of glycine followed by dehydration, such that in the first MCC set the neamine derivative, 7, tert-butyl isocyanide, 9, and the glycine-PEG derivative 8 were reacted with various N-protected amino acids 11a-m (Scheme 1) (interpreted as a mixture of supramolecular structures; combinatorial modification; two or more functional groups available for covalent modification; and an aminoglycoside antibiotic, claims 1 and 4) (pg. 10151, col 1, last partial paragraph; and pg. 10151, col 2, first partial paragraph; and Scheme 1). Park et al. teach that individual condensation products 12a-m and 13a-m in the reaction mixture were easily isolated by precipitation with ether and treated with LiOH in water/MeOH or NaOMe solution in methanol to give 14a-m and 18a-m, or 16a-m and 20a-m, wherein the treatment conveniently released the peptido aminoglycosides from the PEG as well as the acetyl groups; the PEG units were removed, concentrated, and the products hydrogenated with Pd-C to give the corresponding peptide aminoglycosides 15a-m, 17a-m, 19a-m and 21a-m, respectively as shown in Figure 4 (interpreted as a mixture of supramolecular structures; combinatorial modification; two or more functional groups available for covalent modification; and an aminoglycoside antibiotic, claims 1 and 4) (pg. 10151, col 2, first full paragraph; and Figure 4). Figure 4 is shown below:

    PNG
    media_image3.png
    187
    577
    media_image3.png
    Greyscale

Park et al. teach in Figure 5, structures of the peptido aminoglycosides 15j and 19h,j,k which are active to inhibit the interaction between Rev and mRNA of HIV (interpreted as a mixture of supramolecular structures having two or more functional groups, claim 1) (pg. 10152, col 1, Figure 5). Figure 5 is shown below: 

    PNG
    media_image4.png
    426
    571
    media_image4.png
    Greyscale

Figure 5
Park et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 4 and 14 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639